DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 1/4/2022 claiming priority of applications No. 16267201 filed 2/4/2019 and provisional application No. 62/745787 filed 10/15/2018.
	Claims 1-20 are pending/rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11249998. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below;
Instant application
11249998
Claims 1, and 20, recite A computing system, and device comprises: 
a plurality of computing devices, wherein each computing device of the plurality of 5computing devices comprises: a computing device controller hub; and a plurality of parallelized nodes coupled to the computing device controller hub, wherein each node of the plurality of parallelized nodes comprises: a central processing module; 10a main memory; and at least one disk memory; wherein the plurality of computing devices is operable to collectively execute query requests against at least one database table stored by the plurality of computing devices based on each node of the plurality of parallelized nodes of the each computing device performing 15corresponding operations independently from other nodes of the plurality of parallelized nodes.
Claims 1, and 11, recite A computing system, and device comprises: 
a data input sub-system that: receives a data set that includes a plurality of records, wherein a record of the plurality of records includes a plurality of data fields; divides the data set into a plurality of data segments based on a segmenting factor, wherein a first data segment of the plurality of data segments includes the plurality of data fields for a corresponding subset of the plurality of records; restructures records of the first data segment of the plurality of data segments based on a key field of the plurality of data fields to produce a first restructured data segment, wherein the key field is common to the plurality of records; and generates storage instructions for storing restructured data segments; a data storage and processing sub-system that: stores the restructured data segments via at least one computing device based on interpreting the storage instructions to determine resources of the at least one computing device of the data storage and processing sub-system to engage for storing the restructured data segments as engaged resources; and executes an optimized query plan to produce resultants based on the at least one computing device processing the restructured data segments via a plurality of parallelized nodes of at least one computing device of the data storage and processing sub-system performing a plurality of different portions of the optimized query plan independently and in parallel; a query and results sub-system that: generates an initial query plan based on a data processing request regarding the data set; optimizes the initial query plan based on one or more of: the storage instructions, the engaged resources, or optimization functions to produce the optimized query plan; and sends the optimized query plan to the data storage and processing sub-system for execution.


	The claimed invention in the instant application recites the subject matter of a plurality of parallelized nodes coupled to the computing device controller hub, wherein each node of the plurality of parallelized nodes comprises: a central processing module; 10a main memory; and at least one disk memory; wherein the plurality of computing devices is operable to collectively execute query requests against at least one database table stored by the plurality of computing devices based on each node of the plurality of parallelized nodes of the each computing device performing 15corresponding operations independently from other nodes of the plurality of parallelized nodes is a variation of executes an optimized query plan to produce resultants based on the at least one computing device processing the restructured data segments via a plurality of parallelized nodes of at least one computing device of the data storage and processing sub-system performing a plurality of different portions of the optimized query plan independently and in parallel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. 20150067410 related to hardware failure prediction system.
Waas 7984043 related to system and method for distributed query processing using configuration-independent query plans.
Furem 7574821 related to autonomous loading shovel system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 30, 2022